Citation Nr: 9915217	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-21 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.

This appeal arises from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for 
service connection for PTSD.  

The veteran was scheduled for and properly notified of a 
hearing before a traveling section of the Board, which was to 
have been held in March 1999.  However, the veteran did not 
appear at this time, had not requested a postponement prior 
to the hearing date, and has not requested that the hearing 
be rescheduled or suggested good cause for his absence.  
Accordingly, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the veteran's appeal has been 
obtained by the RO.

2.  There is no evidence to support a finding that the 
veteran engaged in combat with the enemy.

3.  There is no credible supporting evidence of the 
occurrence of any in-service stressors related to a diagnosis 
of PTSD.


CONCLUSION OF LAW

PTSD was not incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991); 
38 C.F.R. § 3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  As a preliminary matter, the Board finds that this 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A well-grounded service connection claim for PTSD 
has been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet.App. 128, 137 (1997) (citations omitted).  As noted 
below, the veteran has been diagnosed on numerous occasions 
as suffering from chronic PTSD, has reported generally being 
involved in "fighting" during his assignment in the 
Republic of Vietnam, and his Vietnam experience been 
associated with the PTSD diagnoses by several of the 
examining physicians.  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

On numerous occasions between 1986 and 1996, VA and private 
medical providers have diagnosed chronic PTSD, based on the 
veteran's symptomatology and his Vietnam experience 
generally.  In a February 1992 decision, based on a portion 
of this evidence, a Social Security Administration 
administrative law judge found that the veteran had PTSD.  No 
specific "[r]econgizable stressors" have been identified as 
supporting this diagnosis, although the veteran reported 
flashbacks and nightmares related to "fighting" and "war 
experiences" during some treatment sessions.  There is no 
medical evidence contradicting or calling into question the 
examiners' diagnoses of PTSD.

In July 1997, the RO wrote to the veteran and requested that 
he provide "details about the stressful things that happened 
to you in service that you feel caused your condition."  The 
veteran was advised that if such information was not 
received, his claim would be decided with the evidence 
already of record.  The veteran did not respond to the RO's 
request, and, as noted above, he did not appear in March 1999 
for a scheduled hearing before the Board.  The United States 
Court of Appeals for Veterans Claims (Court) has observed 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet.App. 190, 193 (1991).  See also Zarycki 
v. Brown, 6 Vet.App. 91, 100 (1993).  Accordingly, since the 
evidence of record appears otherwise complete, the Board 
finds that the RO's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fully satisfied.  

The veteran's Report of Transfer or Discharge (DD Form 214) 
confirms his service in Vietnam from September 1970 to 
February 1971.  Since the veteran has diagnoses of PTSD which 
are linked to his self-reported history "fighting," the 
Board's focus must be on determining whether this "claimed 
stressor" can be verified.  Receipt of certain awards, such 
as the Purple Heart, "V" devices for other medals, or 
similar combat citations will be accepted as conclusive 
evidence of a stressor, as will his own testimony, if he is 
found to have "engaged in combat."  Id.; 38 U.S.C.A. 
§ 1154(b).

Based on the evidence discussed above, however, the Board 
finds initially that the veteran did not "engage[] in combat 
with the enemy" within the meaning of 38 U.S.C.A. § 1154(b).  
There is no evidence, other than the veteran's report of 
"fighting," which could support such a finding, and there 
are no medals, decorations, awards or citations shown on the 
veteran's DD-214 which suggest that the veteran was involved 
in any combat-type incidents during his service in Vietnam.  
See Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Accordingly, his report of fighting may not be accepted, 
standing alone, as sufficient proof of its occurrence.  Id.  
The Board further finds that none of the other evidence in 
the claims file constitutes "credible supporting evidence," 
required by 38 C.F.R. § 3.304(f), that any stressors actually 
occurred.  The veteran's service medical records contain no 
references to wounds incurred in service, and report no 
stress-related counseling or other psychiatric treatment.

Corroborating the existence of a stressor need not be limited 
to that which is available in service department records.  
See Doran v. Brown, 6 Vet.App. 283, 288-291 (1994); Moreau v. 
Brown, 9 Vet.App. 389, 395 (1996).  In this vein, the Board 
notes that the VA and private examiners appear to have 
accepted the veteran's reported "Vietnam experience," 
including fighting, as a cause of his flashbacks and 
nightmares.  However, credible supporting evidence of the 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact reports of such stressors by the veteran to a 
medical care provider, even where the provider expresses "no 
doubts as to [the veteran's] honesty in his reports."  See 
Moreau v. Brown, 9 Vet.App. 389, 395-6 (1996).

Accordingly, in the absence of evidence to support the 
occurrence of any in-service stressors, service connection 
for PTSD must be denied.  38 C.F.R. § 3.304(f).  The Board 
finds that the preponderance of the evidence is against the 
claim for service connection in this case and, accordingly, 
the benefit-of-the-doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

